DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites a method requiring the measurement sample diluent or the measurement kit of claim 1. Claim 1 only recites a measurement sample diluent and there is no recitation of a kit in claim 1 rendering the claim indefinite. Additionally, there is insufficient antecedent basis for this limitation in the claim.
Claim 13 is indefinite as it depends upon indefinite claim 12.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al. (US 2017/0045510), hereinafter Ito.
In regards to claim 1, Ito discloses a measurement sample diluent for immunochromatography for quantifying hemoglobin A1c (%) (abstract), which is the proportion of hemoglobin A1c in the total hemoglobin molecules in a measurement sample, the measurement sample diluent being an aqueous solution (developing solution, [0112]) comprising a nonionic surfactant (Triton X-100, see example 1 and reference example 1, [0092], [0112]) and a buffer (Bicine buffer solution, [0093], [0112]). Ito further discloses in “Reference Examples 3 to 5” that the sample diluent composition (developing solution) from reference example 1 further comprises an anionic surfactant (sodium dodecyl sulfate (SDS), “SDS at a concentration shown in Table 1 and blood were added to the developing solution”, [0039], [0114]). 

In regards to claim 3, Ito discloses a measurement sample diluent wherein the non-ionic surfactant is a polyoxyethylene sorbitan fatty acid ester ([0068]-[0069]).
In regards to claim 4, Ito discloses a measurement sample diluent wherein the non-ionic surfactant is a mixture of a polyoxyethylene sorbitan fatty acid ester (Tween 20) and a polyoxyethylene alkyl phenyl ether (Triton X-100) (see example 1 and reference example 1, [0092], [0112]).
In regards to claim 5, Ito discloses a measurement sample diluent comprising the anionic surfactant (SDS) in an amount of 0.1 wt% (mass %) (see Table 1, “Reference Example 3 (developing solution + 0.1% SDS,” [0115]), and the non-ionic surfactant (Triton X-100) in an amount of 1 wt% (mass %) ([0112]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.






s 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ito, as applied to claim 1, in view of Miyazaki et al. (US 2011/0318765), hereinafter Miyazaki.
In regards to claim 6, Ito is silent on a measurement sample diluent further comprising an oxidation agent. 
Miyazaki discloses the analogous art of providing a pre-treatment technique for a glycated hemoglobin sample for immunological assay using a nonionic surfactant and a nitrite (abstract). Miyazaki teaches that using a nonionic surfactant and an oxidation agent such as nitrite in a dilution solution for a glycated hemoglobin sample enables shortening of treatment time and enhancing suitability of the sample for quantitative measurement ([0031]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the measurement sample diluent disclosed by Miyazaki to further comprise an oxidation agent for the benefit of shortening of treatment time and enhancing suitability of the sample for quantitative measurement (Miyazaki: [0031]).
In regards to claim 7, modified Ito-Miyazaki discloses a measurement sample diluent wherein the oxidation agent is nitrite (Miyazaki: abstract, [0031]).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ito, as applied to claim 1, in view of Ito et al. (US 2016/0334338), hereinafter Ito II.
In regards to claim 8, Ito is silent on a measurement sample diluent further comprising an azidation agent.
Ito II discloses the analogous art of providing an immunochromatographic analysis method (abstract) and said method measuring hemoglobin A1c ([0027]). Ito II 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the measurement sample diluent to further comprise an azidation agent for the benefit of suppressing unwanted, non-specific reactions in the immunochromatographic analysis (Ito II: [0036]).  
In regards to claim 9, modified Ito-Ito II discloses a measurement sample diluent wherein the azidation agent is sodium azide (Ito II: [0036]).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ito, as applied to claim 1, in view of Erickson et al. (US 2016/0080548), hereinafter Erickson.
In regards to claim 10, Ito discloses a measurement kit for quantifying the proportion of hemoglobin A1c in the total hemoglobin molecules, the measurement kit comprising the measurement sample diluent of claim 1, an immunochromatographic specimen 12 (sample addition part; see figures 1A and 1B, abstract, [0015]-[0016], [0034]).
However, Ito is silent on a measurement kit comprising an immunochromatographic reader. 
Erickson discloses the analogous art of providing an immunochromatographic assay which produces colorimetric signals (abstract, [0002]). Erickson teaches that immunochromatographic assays which emit a colorimetric signal from test lines and 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the disclosure of Ito to include an immunochromatographic reader for the benefit of correlating the concentration of the analyte to a related metric and displaying a value of the related metric (Erickson: [0044]) or revealing the presence of an analyte of interest (Erickson: [0048]).
In regards to claim 11, modified Ito-Erickson discloses a measurement kit wherein the immunochromatographic specimen comprises (1) a sample pad 12 (sample addition part, see figures 1A-1B, [0034]), (2) a conjugate pad 13 (labeling substance retaining part) loaded with a complex of an antibody for capturing any hemoglobin or hemoglobin A1c in the measurement sample (containing an anti-hemoglobin antibody, see figures 1A-1B, [0034]) and a cellulose particle (sample addition part is one member selected from the group consisting of cellulose, [0017]),3Application No. Not Yet AssignedDocket No. P200650US00 (3) a membrane 16 (antibody-coated part) on which an antibody for specifically capturing any hemoglobin or hemoglobin A1c in the measurement sample is linearly immobilized (see figures 1A-1B, [0074]), and (4) an absorbent pad 15 (absorbent part, see figures 1A-1B, [0034]).

s 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ito, as applied to claim 1, in view of Erickson and further in view of Gibbons et al. (US 2012/0309636), hereinafter Gibbons..
In regards to claim 12, Ito discloses a method for quantifying the proportion of hemoglobin A1c in the total hemoglobin molecules in a measurement sample, using the measurement sample diluent or the measurement kit of claim 1 (see example 1, [0086]-[0108]; reference examples 1 and 3 to 5, [0112], [0114]), the method comprising performing at least the following steps (i) to (iii) in this order: step (i): mixing the measurement sample (blood) and the measurement sample diluent (analyte dilution solution) in a volume ratio of 1:1,000 to dilute the measurement sample (an analyte-containing solution was prepared, [0100]); step (ii): dropping the mixture of step (i) onto a sample pad 12 (sample addition part) on an immunochromatographic specimen (110 µL of the analyte containing solution was supplied to the sample addition part 12, [0102]); and step (iii): determining by colorimetry the proportion of hemoglobin A1c in the total hemoglobin molecules based on reflection absorption of a test line and reflection absorption of a control line on the immunochromatographic specimen.
However, Ito is silent on a method comprising step (i) mixing the measurement sample and the measurement sample diluent in a volume ratio of 1:49 to 1:999 to dilute the measurement sample.
MPEP §2144.05 Part II Subpart B defines a result-effective variable as a variable which achieves a recognized result and which its optimal or workable ranges might be discovered through routine experimentation. Further, the presence of a known result-
In addition, Gibbons discloses the analogous art of optimizing the usage of samples for analysis (abstract). Gibbons teaches that the sample to diluent volume ratio is a result effective variable that depends upon the type of analysis that is desired and if the concentration of the analyte of interest is very high, the sample can be diluted several times to adjust the analyte concentration to a desire detection range ([0255]). The measurement sample to measurement sample diluent volume ratio would be a result-effective variable.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the result-effective variable of measurement sample to measurement sample diluent volume ratio to be 1:49 to 1:999 for the benefit of achieving a desired analyte concentration to be within a desired detection range (Gibbons: [0255]).
The combination of Ito and Gibbons does not teach step (iii): determining by colorimetry the proportion of hemoglobin A1c in the total hemoglobin molecules based on reflection absorption of a test line and reflection absorption of a control line on the immunochromatographic specimen.
Erickson discloses the analogous art of providing an immunochromatographic assay which produces colorimetric signals (abstract, [0002]). Erickson teaches that immunochromatographic assays which emit a colorimetric signal from test lines and control lines ([0048]) can be interpreted by untrained personnel ([0002]) and a colorimetric reader (such as a smartphone) may be used to interpret the colorimetric 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the disclosure of Ito and Gibbons to include a step of determining by colorimetry the proportion of hemoglobin A1c in the total hemoglobin molecules based on reflection absorption of a test line and reflection absorption of a control line on the immunochromatographic specimen for the benefit of enabling interpretation by untrained personnel (Erickson: [0002]) and to correlate the concentration of the analyte to a related metric and displaying a value of the related metric (Erickson: [0044]) or revealing the presence of an analyte of interest (Erickson: [0048]).
In regards to claim 13, modified Ito-Gibbons-Erickson is silent on a method wherein the measurement sample and the measurement sample diluent are mixed in a volume ratio of 1:99 to 1:499 to dilute the measurement sample.
However, Gibbons teaches that the sample to diluent volume ratio is a result effective variable that depends upon the type of analysis that is desired and if the concentration of the analyte of interest is very high, the sample can be diluted several times to adjust the analyte concentration to a desire detection range ([0255]). The measurement sample to measurement sample diluent volume ratio would be a result-effective variable.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the result-effective variable of measurement sample to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578. The examiner can normally be reached Monday to Friday, 8:00am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MICHAEL PAUL SHIMEK/           Examiner, Art Unit 1796                                                                                                                                                                                             
/JENNIFER WECKER/           Primary Examiner, Art Unit 1797